Citation Nr: 1637015	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye.

2.  Entitlement to service connection for labyrinthitis with vestibular dysfunction.

3.  Entitlement to service connection for lumbar strain with sacroiliac pain.

4.  Entitlement to service connection for right leg arterial insufficiency, claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for chronic renal insufficiency, claimed as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for bilateral diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.

10.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1955 to August 1958, from February 1960 to February 1963, and from August 1963 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO denied service connection for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye.  

This appeal also arose from a November 2012 rating decision in which the RO denied service connection for labyrinthitis with vestibular dysfunction, lumbar strain with sacroiliac pain, right leg arterial insufficiency, hypertension, chronic renal insufficiency, obstructive sleep apnea, bilateral diabetic retinopathy, erectile dysfunction, special monthly compensation based on loss of use of a creative organ, and hyperlipidemia.  In this rating decision, the RO also granted service connection for hemorrhoids and denied an initial higher rating for tinnitus.  In December 2012, the Veteran filed a NOD regarding all denials of service connection and entitlement to SMC as well as with the ratings assigned for service-connected hemorrhoids and tinnitus.

An SOC on was issued in August 2013, and, in September 2013, the Veteran filed a substantive appeal with respect to all claims, except the claim for service connection for hyperlipidemia, and the claims for higher ratings for hemorrhoid and tinnitus.  Thus, the Veteran perfected an appeal as to the claims for service connection for labyrinthitis with vestibular dysfunction, lumbar strain with sacroiliac pain, right leg arterial insufficiency, hypertension, chronic renal insufficiency, obstructive sleep apnea, bilateral diabetic retinopathy, and erectile dysfunction.  Although the September 2013 supplemental SOC did not list the issue of service connection for diabetic retinopathy; this claim remains in appellate status.  

Furthermore, the RO acknowledged that the August 2013 SOC did not address the issue regarding entitlement to SMC based on loss of use of a creative organ and addressed the issue in a subsequent September 2013 supplement SOC.  Given the content of the November 2014 Legal Representation Agreement and the subsequent May 2015 supplemental SOC, which continued to treat the issue of SMC as on appeal, the Board acknowledges that this issue currently remains in appellate status.  

The Board remanded the claims in January 2014 and August 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing via videoconference at the RO.  In June 2016, the Veteran's attorney notified the RO that the Veteran would be unable to attend the scheduled hearing due to his hospitalization.  Neither the Veteran nor his attorney have indicated that they wish to withdraw the hearing request.  As the Veteran has requested a hearing and has not yet been provided with one, remand is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




